        Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 1 of 52




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

SUZANNE ROTHMAN             §
    Plaintiff,              §
v.                          §                           C.A. No. _________________
CYPRESS-FAIRBANKS           §
INDEPENDENT SCHOOL DISTRICT,§
    Defendant.              §

                           PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff SUZANNE ROTHMAN, and files this “Plaintiff

Original Complaint” (“Complaint”) as follows against the above-named described

Defendant and respectfully shows as follows:

                                    A.    NATURE OF SUIT

         1.       Plaintiff Suzanne has been the victim of ongoing discrimination in her

workplace based on Plaintiff’s age, disabilities, ethnicity, gender, and expression

of her First Amendment rights, which in the aggregated resulted in (a) continuous

retaliation and targeting of Suzanne and the creation of a hostile and unsafe work

environment, and (b) the violation of her Constitutional Protections (defined

hereafter). After endless and futile reporting attempts to stop the Civil Rights




PLAINTIFF’S ORIGINAL COMPLAINT                                                        1
Glaw 2019.06.14
        Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 2 of 52




Violations (defined hereafter) targeted at Suzanne, Plaintiff now files this

Complaint for relief pursuant to various Federal statutes set forth hereafter.

                                         B.   PARTIES

         2.       Plaintiff SUZANNE ROTHMAN (“Suzanne”) is a female individual

residing in the State of Texas, who has devoted a life to advocating for the safety

and academic welfare of children.

         3.       Defendant CYPRESS-FAIRBANKS INDEPENDENT SCHOOL

DISTRICT (“Cy-Fair”) is a school district formed under the laws of the State of

Texas, operates numerous schools in Harris County, and has its official administrative

location in Harris County, Texas. Defendant Cy-Fair may be served with summons by

serving its superintendent as follows:

                       Cypress-Fairbanks Independent School District
                               Mark Henry, Superintendent
                                    10300 Jones Road
                                   Houston, Texas 77065

                             C. JURISDICTION and VENUE

         4.       The jurisdiction of this Court is invoked pursuant to 28 U. S. C. §

1331 as involving a federal question proceeding arising under the following

statutes of the United States:

                  a)    42 U.S.C. Sections 6101-6107), being the Age
                        Discrimination in Employment Act of 1967 (Pub. L. 90-
                        202) (“ADEA”);

PLAINTIFF’S ORIGINAL COMPLAINT                                                      2
Glaw 2019.06.14
        Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 3 of 52




                  b)   Americans With Disabilities Act of 1990, Pub. L. No.
                       101-336, § 1, 104 Stat. 328 (1990), as amended,
                       Sections 1 and 2 hereafter the (“ADA”);

                  c)   42 U. S. C. § 2000e et seq. (Title VII of the Civil Rights
                       Act of 1964), as amended by the Civil Rights Act of
                       1991, as well as to 28 U. S. C. § 1343 (“Title VII”);

                  d)   42 U. S. C. § 2000e et seq. (Title VI of the Civil Rights
                       Act of 1964), as amended by the Civil Rights Act of
                       1991 (“Title VI”);

                  e)   29 U.S.C. §§2601 et seq., being the Family and Medical
                       Leave Act (“FMLA”);

                  f)   Section 504 of the Rehabilitation, Comprehensive
                       Services, and Developmental Disabilities Act of 1978,
                       29 U.S.C. § 794 (“Section 504”); and

                  g)   42 U.S.C. § 1983 (“Section 1983”) with regards to:

                       (i)     Defendant’s violations of the laws of the United
                               States; and

                       (ii)    Defendant’s denial (under the color of law) of
                               Plaintiff Suzanne’s equal protection, procedural
                               due process violations, and substantive due
                               process rights granted by the Fourteenth
                               Amendment to the U.S. Constitution; and

                       (iii)   Defendant’s denial (under the color of law) of
                               Plaintiff Suzanne’s freedom of expression and
                               assembly rights granted by the First Amendment
                               to the U.S. Constitution, and

PLAINTIFF’S ORIGINAL COMPLAINT                                                      3
Glaw 2019.06.14
        Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 4 of 52




                  h)    Defendant’s actions in violations of provisions of the
                        Texas Constitution.

         5.       This Court may further exercise supplemental jurisdiction over

plaintiffs’ claims arising under Texas law pursuant to 28 U.S.C. § 1367.

         6.       Venue is proper in the Southern District of Texas (Houston Division)

because the administration of Defendant Cy-Fair is operated from within Harris

County, Texas which is within the Houston Division of the Southern District of

Texas.

                             D. FACTUAL ALLEGATIONS

         7.       Plaintiff Suzanne is a female of Hispanic heritage (“Hispanic”) and, as

of the filing of this Complaint, is 46 years old.

         8.       Plaintiff Suzanne has been an employee within schools in the State of

Texas beginning in 2009.

         9.       Prior to transitioning into education, Plaintiff Suzanne had been a

police officer with the City of Houston Police Department.

         10.      Plaintiff Suzanne began working as an educator with Defendant CY-

FAIR in May of 2010 as the sole Middle School English Language Arts and ESL

Teacher for ALC-West.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         4
Glaw 2019.06.14
        Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 5 of 52




         11.      Defendant CY-FAIR receives grants and other funding from the

United States, and ALC-West is an alternative disciplinary and educational campus

(“DAEP”) within Defendant Cy-Fair.

         12.      As set forth on the Cy-Fair website, the “Purpose” of the DAEP

program ALC-West is:

                  “To provide an Alternative Educational placement for the 6th-
                  12th grade student who is not benefiting from his/her present
                  program at the home school due to continued disruptive
                  behavior and/or violation of school policies which could
                  potentially result in a recommendation to the Board for
                  expulsion.”

         13.      As set forth on the Cy-Fair website, Defendant Cy-Fair’s “Mission” of

the DAEP program ALC-West is provide a campus where:

                  “The staff of the Alternative Learning Center emphasizes
                  positive growth in social and emotional behaviors and attitudes
                  through academic achievement. As a result of academic and
                  behavioral successes, the student will improve decision making
                  and problem solving skills.”

         14.      With Plaintiff Suzanne’s background as a former police officer being

combined with Suzanne’s passion to educate students, Suzanne was truly and

deeply excited with her new position at the DAEP program at ALC-West.




PLAINTIFF’S ORIGINAL COMPLAINT                                                       5
Glaw 2019.06.14
        Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 6 of 52




         15.      When Plaintiff Suzanne began with the DAEP program at ALC-West

in 2010, the administrative team had a priceless amount of DAEP experience and

held high expectations for the staff (including Suzanne). Consistent and thorough

trainings were provided, with true transparency in topics relevant to ALC-West’s

student population including:

                  a)    identifying and stopping prostitution;

                  b)    gang activity, which was party addressed by a stringent
                        and enforced dress code;

                  c)    possessive relationships;

                  d)    child abuse & runaways;

                  e)    oppositional defiant behavior;

                  i)    emotionally disturbed students; and

                  g)    narcotics abuse.

         16.      From May 2010 through August 2012, the administrative team of the

DAEP program at ALC-West yielded remarkable success notwithstanding a large

influx of students who were otherwise considered “unteachable.”

         17.      During the forgoing time period, Plaintiff Suzanne was considered to

be one of the best teachers within the DAEP Program at ALC-West with valuable

expertise and the ability to build genuine relationships with at-risk students who


PLAINTIFF’S ORIGINAL COMPLAINT                                                      6
Glaw 2019.06.14
        Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 7 of 52




arrived daily, helping such at-risk students grow both academically and

behaviorally.

         18.      Unfortunately for the students and staff of ALC-West (including

Plaintiff Suzanne), everything that had successfully impacted students and the staff

morale within the DAEP program at ALC-West started to change in August 2012

when Defendant Cy-Fair hired Stacie Wicke (“Wicke”) as the new principal for

ALC-West, as well as different administrators brought in by Wicke.

         19.      What began as modest changes within Defendant Cy-Fair with

regards to its DAEP program at ALC-West developed into a living and unsafe

environment by 2018, which occurred with knowledge of the administrators of

ALC-West, the Superintendent, Mark Henry (“Henry”), and, most probably the

Board of Trustees of Defendant Cy-Fair (“Board”).

         20.      Upon information and belief, Defendant Cy-Fair had been criticized

by the Texas Education Agency (“TEA”) for sending too many minority students

to Defendant Cy-Fair’s DAEP program for extended periods of times.

         21.      Wicke showed Plaintiff Suzanne, and other educators at ALC-West, a

video of Cy-Fair Board Member John Ogletree speaking to other Cy-Fair Board



PLAINTIFF’S ORIGINAL COMPLAINT                                                    7
Glaw 2019.06.14
        Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 8 of 52




members, at a Cy-Fair Board meeting, as to the expectation of reducing minority

discipline numbers by 50%.

         22.      Defendant Cy-Fair then mandated teachers and staff that discipline

numbers of African American males and females and Hispanic males must be

decreased by 50% as directed by the Defendant Cy-Fair School Board.

         23.      In an effort to meet the 50% goal, Defendant Cy-Fair changed its

DAEP rules, establishing a thirty to forty-five day time limit as the longest,

contentions time a student could be sent to the DAEP programs. What developed

was a failed and dangerous “Revolving-Door” arrangement, whereby students

would be sent to DAEP for the thirty days, return to the Home Campus classroom,

be re-sent to DAEP for thirty days, return to the Home Campus classroom, be-

resent to DAEP therefore creating volatile recidivism.

         24.      The Revolving Door arrangement for DAEP failed the students sent to

DAEP and created an extremely dangerous workplace for the DAEP teachers (such

as Plaintiff Suzanne) resulting in the at-risk students assigned to DAEP, as well as

the educators at the DAEP program at ALC-West (including Plaintiff Suzanne)

being exposed to:

                  a)    an increased ingestion of narcotics, some resulting in
                        overdoses;


PLAINTIFF’S ORIGINAL COMPLAINT                                                     8
Glaw 2019.06.14
        Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 9 of 52




                  b)   an escalation in student assaults;

                  c)   an escalation in student threats to staff;

                  d)   student prostitution;

                  e)   human trafficking identifiers;

                  f)   gang recruitment and activity;

                  g)   drug activity and purchases with large sums of money;

                  h)   severe bullying;

                  i)   low self-esteem and cutting;

                  j)   a lack of deserved academic growth with failing grades;

                  k)   a disruptive learning environment;

                  l)   serious and tragic crimes in the community;

                  m)   intimidation by known visitors, including some felons;

                  n)   an increase in significant student criminal mischief on
                       campus;

                  o)   compromised STAAR testing rooms;

                  p)   and inappropriate staff relationships.

         25.      Despite Plaintiff Suzanne’s commitment to student welfare and

campus safety, good faith reports and grievances by Suzanne, Defendant Cy-Fair


PLAINTIFF’S ORIGINAL COMPLAINT                                                   9
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 10 of 52




ISD did nothing to prohibit the severe harassment of Suzanne resulting in an

unsafe workplace many have described as “toxic work environment” as Suzanne

and other staff were exposed to:

                  a)   increased threats by students embolden by lack of rules
                       being enforced;

                  b)   Morning Search and Search for Tardy students not
                       conducted thoroughly and sometimes not at all;

                  c)   Administrators allowing disgruntled Felons to visit
                       campus;

                  d)   Administrators solidifying to young students that the
                       adult staff member is the problem not such student’s
                       own behavior in contrast to Student Code of Conduct;

                  e)   Administrators enabling numerous students to believe
                       that hat Suzanne instigates and provokes improper
                       student behavior;

                  f)   Administrators refusal to support written policy and
                       undermine teachers authority in front of students;

                  g)   False accusations and fabricated write-ups;

                  h)   Administrators monitoring (on office cameras) Suzanne
                       and any staff who spoke to Suzanne;

                  i)   Administrators directing staff not to talk to one another;

                  j)   Administrators’ failure to notify staff when a student
                       was assigned to DAEP for an assault on a teacher or the
                       student commission of a felony;


PLAINTIFF’S ORIGINAL COMPLAINT                                                      10
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 11 of 52




                  k)   Administrators refusal to investigate serious claims and
                       documentation which ultimately resulted in students’
                       arrest;

                  l)   Administrators rewarding serious negative behaviors
                       immediately after such behavior occurred i.e. chips, one
                       hundred school dollars, which therefore led to more
                       disruption when student returned to class;

                  m)   Administrators not assigning correct discipline or
                       intervention, sending irate students who needed time to
                       calm down immediately back into class;

                  n)   Administrators ignoring serious negative behavior in
                       Morning Search and sending students to class anyhow
                       which always led to an escalation of the problems;

                  o)   Administrators picking and choosing what school rules,
                       procedures, and policy said administrators would use or
                       support on any given day;

                  p)   Administrators’ refusal to train staff on safety and
                       procedures related to a DAEP;

                  q)   Administrators’ insistence that the administration did
                       train staff when in actuality the administration had not;

                  r)   Administrators intimidating threats that the DAEP
                       would be shut down if staff could not decrease discipline
                       documentation of minorities;

                  s)   Administrators’ refusal to support and intervene in
                       STAAR compromised testing rooms, therefore
                       compromising teaching licenses;


PLAINTIFF’S ORIGINAL COMPLAINT                                                     11
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 12 of 52




                  t)   an increase in staff absences;

                  u)   a revolving door of administrators and staff;

                  v)   Administrators pressure to staff to utilize only the “Open
                       Door Policy” and not email concerns at the
                       administration;

                  w)   Administrators pitting staff against one another
                       including favoritism to some staff who were given
                       lighter workloads or positions where such staff would
                       have significantly less interaction with students,
                       therefore less to document or see making those with a
                       heavier workload seem like the bad guys;

                  x)   Morale at an unheard of low; and

                  y)   Some staff members having lesson plans graded while
                       the favorites (among the educators) did not get graded
                       and often did not follow lesson plan protocol.

         26.      For Plaintiff Suzanne, the Revolving Door arrangement created and

implemented by Defendant Cy-Fair resulted in Suzanne being physically assaulted

by a Cy-Fair student, ignored by the administrations, suffering retaliation against

Suzanne because Suzanne spoke opening about the unsafe working conditions

being created, and ultimately resulted in Suzanne being diagnosed with Post

Traumatic Stress Syndrome, depression, and anxiety (“Disabilities”) in June 2018.

         27.      Notwithstanding Plaintiff Suzanne’s Disabilities, and at times,

because of her Disabilities, combined with Defendant Cy-Fair’s discriminatory


PLAINTIFF’S ORIGINAL COMPLAINT                                                      12
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 13 of 52




acts and omissions directed at Suzanne because of her age, Disabilities, ethnicity,

gender, and expression of her First Amendment rights, in the aggregate resulted in

Civil Rights Violations targeted at Suzanne and created a very hostile and

extremely unsafe work environment for Suzanne and others.

         28.      As set forth hereafter, the Civil Rights Violations directed at Plaintiff

Suzanne by Defendant Cy-Fair was implemented by various administrators and

representatives of Defendant Cy-Fair, including but not being limited to the

following:

                  a)    Stacie R. Wicke, principal of ALC-West;

                  b)    Mark Henry, Superintendent;

                  c)    Marney Collins Sims, general counsel for Defendant Cy-
                        Fair;

                  d)    Chrissy Reyna, Director of Instruction;

                  e)    Jill Smith, Human Resources Director;

                  f)    Edith Hamilton, Mentor and Fill-In Principal;

                  g)    Travis Fanning, assistant-superintendent;

                  h)    William Robinson, assistant principal;

                  i)    Carolyn Draper; school counselor;


PLAINTIFF’S ORIGINAL COMPLAINT                                                          13
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 14 of 52




                  j)   Courtney Waters; Assistant Principal; and

                  k)   Katy Corbett, Director, Human Resources.

         29.      Specific examples of the discrimination inflicted upon Suzanne by

Defendant Cy-Fair as a result of Suzanne’s age, Disabilities, gender, ethnicity, and

Suzanne’s exercise of Suzanne’s rights to express complaints and seek better

working conditions for herself and others include but are in no manner limited to

the following actions and omissions, which are grouped in various categories but

obviously also apply to other categories herein as well as the category cited:

                  a)   physical assaults or increased aggression towards
                       Plaintiff Suzanne by the students:

                       i)     list any and every time that a student
                              touched you, shoved you, grabbed anything
                              out of your hands, act;

                       ii)    E. M., 6th grader, struck Suzanne’s right arm with
                              full force causing burning and pain for days when
                              Suzanne began removing innocent students from
                              class and tried to call for help as said student tore
                              up the room;

                       iii)   J., 9th grader, pulled out his shirt and clenched his
                              fist bouncing up and down while walking towards
                              Suzanne and ripped a level sheet from Suzanne’s
                              hand, with no consequences being suffered by
                              said student;

                       iv)    J., 6th grader forcefully knocked Suzanne’s
                              teacher clipboard out of Suzanne’s hands;

PLAINTIFF’S ORIGINAL COMPLAINT                                                        14
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 15 of 52




                       v)     O.S., 9th grader, walked up to Suzanne, without
                              cause, brushed past Suzanne intentionally
                              touching Suzanne’s shoulders;

                       vi)    P.C., 8th grader, being a known gang member,
                              took a binder Suzanne’s hand while accusing
                              Suzanne getting said student “fried again” if such
                              behavior documented;

                       vii)   E.P. 10th grader walked toward Suzanne and
                              called Suzanne a bitch (gang family and Suzanne
                              had reported his brother for gang activity);

                       viii) C. approached Suzanne aggressively, staring
                             forcing Suzanne to create distance and retreat; and

                       ix)    E.P., 7th grader, threw a pencil at Suzanne.

                  b)   Threatened by students:

                       i)     O.S., 9th grader, made a gun gesture at Suzanne
                              and said Suzanne would get “popped.”;

                       ii)    I.F., 9th grader, ran around the building looking
                              for Suzanne screaming “bitch;”

                       iii)   I.F., 8th grader, shook the door handles of Suzanne’s
                              class was going on stating Suzanne could piss the
                              fuck off;

                       iv)    I.F., 8th grader, angry that Suzanne had to
                              document his behavior, responded that it is fun to
                              bash peoples teeth into the curb;


PLAINTIFF’S ORIGINAL COMPLAINT                                                        15
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 16 of 52




                       v)     California student L., 8th grader, stood up,
                              clenched fist and threatened to come at Suzanne;
                              and

                       vi)    D.G., 10th grader, threatened to hurt Suzanne.
                  c)   stalked by administrators:

                       i)     Principal Wicke at Suzanne’s door on numerous
                              occasions, guarded the classroom door at 7 a.m.
                              [Over time, it became clear that the foregoing was
                              a method of operation after Suzanne had filed a
                              grievance, sent an email advocating for safety, or
                              to prevent staff from seeking Suzanne’s help;
                       ii)    Suzanne’s restroom breaks were monitored by
                              administrators;


                       iii)   Principal Wicke would often run after Suzanne as
                              Suzanne was entering the restroom only to watch
                              Suzanne enter;

                       iv)    Assistant Principal Robinson listened to Suzanne
                              and monitored Suzanne from a classroom next to
                              mine which was turned into a storage room
                       v)     Principal Wicke took me out of instructional time
                              to visit Cy Lakes High School without
                              explanation (subsequentially refereed to by other
                              educations as the “kidnapping”)

                       vi)    Suzanne was asked to Sub for a class and
                              Principal Wicke came in to give me an
                              observation which is unheard of as these were not
                              Suzanne’s normal students;

                       vii)   Suzanne was given observations the day before or
                              just after Holidays;

PLAINTIFF’S ORIGINAL COMPLAINT                                                     16
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 17 of 52




                   viii) Principal Wicke refused to assign Suzanne other
                         appraisers other than herself or Chrissy Reyna
                         would;
                   ix)    Chrissy Reyna often stopped in her tracks around
                          the corner/out of eyesight to listen to Suzanne’s
                          conversations;

                   x)     Once I approached Chrissy Reyna, she near
                          Suzanne, pretending to “tie her shoe” but she had
                          no laces;

                   xi)    Numerous coincidences (maybe from computer
                          listening device) where Principal Wicke or
                          Chrissy Reyna would show up or pop into
                          Suzanne’s room abruptly, looking around as
                          though they had never seen light;
                   xii)   The on campus cameras and monitoring system
                          was controlled by Wicke, and Wicke assigned
                          only trusted confidents to monitor Suzanne and
                          whomever spoke to me;
                   xiii) Wicke ran out of a meeting once and literally
                         accused Suzanne of, “I know you think the
                         students all have long rap sheets;”
                   xiv) Chrissy Reyna would also randomly show up
                        around Suzanne to question Suzanne about things
                        like goal-setting, but the timing was always after a
                        false accusation by administration had made
                        towards Suzanne; and

                   xv)    Chrissy Reyna repeatedly called Suzanne in or
                          questioned Suzanne (after Suzanne had voiced
                          concerns) whether Suzanne had received
                          certificates  for    Suzanne’s    Professional
PLAINTIFF’S ORIGINAL COMPLAINT                                                 17
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 18 of 52




                              Development even though Reyna was clearly
                              looking at the human resources server stating
                              Suzanne had;
                  d)   racial insults and commentary or mistreatment due to
                       Suzanne’s Hispanic Heritage:

                       i)     in teacher lounge, Wicke made a comment about
                              her breast after staring at Suzanne’s saying Wicke
                              was not lucky enough and Wicke had inherited
                              her small breast from her mom;

                       ii)    Wicke would comment out of the blue that
                              Suzanne’s hair was perfect and a perfect color;

                       iii)   Wicke would often tell Suzanne “we are so much
                              alike” which made me so uncomfortable since
                              Suzanne and Wicke are as different as night and
                              day;

                       iv)    Wicke would often make comments that seemed
                              condescending about Suzanne’s clothes; how
                              blinding Suzanne’s highlighter tennis shoes were,
                              and how bright orange Suzanne’s blouse was;

                       v)     Courtney Waters told Suzanne that Suzanne
                              needed to understand the culture of why students
                              do the things the students do to deflect from
                              supporting the negative behavior; and

                       vi)    Chrissy Reyna told Suzanne that Reyna often
                              wondered why “minority moms” often thought it
                              a priority to buy their sons expensive shoes, and,
                              then Rayna asked me if Suzanne knew why;




PLAINTIFF’S ORIGINAL COMPLAINT                                                     18
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 19 of 52




                  e)   age:

                       i)     Wicke stated in staff meetings and to Suzanne that
                              older staff can be difficult to work with or are
                              scared of change;
                       ii)    Suzanne was replaced with a young male teacher;

                       iii)   Wicke referred to the staff members who opened
                              the building, including Suzanne, as “You People;”

                       iv)    Reyna often monitored closely the older staff
                              members including Suzanne especially in staff
                              meetings;

                       v)     Suzanne and other older staff have either been
                              treated unfairly or been asked by Wicke
                              questions to the effect of “where do you fit here”
                              (i.e. Theresa Pampell, Phyllis Roquemore,
                              Marcus Falleaf);

                       vi)    The counselor position was saved for Carolyn
                              Draper who is younger and apparently more
                              moldable, referred to Principal Wicke as “a
                              blessing;” and

                       vii)   An increase of inappropriate teacher-student
                              relationships have skyrocketed within Defendant
                              Cy-Fair due to Defendant Cy-Fair’s emphasis on
                              hiring younger, inexperienced and moldable
                              teachers who are not capable of managing
                              classrooms.

                              For example, ALC-W alone has had a female
                              teacher braiding a middle school boys hair daily, a
                              male teacher gifting a necklace to female student,
PLAINTIFF’S ORIGINAL COMPLAINT                                                      19
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 20 of 52




                              a male high school student telling a female
                              teacher to pop that fine ass up (sit on desk during
                              a presentation), male students stalking and
                              threatening young female staff, inappropriate
                              comments and videos shown by male teachers.
                  f)   gender:

                       i)     A male teacher often arrived late with two
                              Starbucks coffees and was given “special
                              permission” by Wicke and Chrissy Reyna to
                              arrive late to work while his students were
                              unsupervised while Suzanne, who was on
                              approved family leave, was not;
                       ii)    The foregoing male teacher also gave Chrissy
                              Reyna at least one gift card and rarely had to
                              teach class or have lesson plans; and
                       iii)   Another male teacher gave Wicke barbeque
                              sandwiches because Wicke would leave him
                              alone;

                  g)   the utilization of trumped-up investigations and
                       reprimands as a form of intimidation:

                       i)     Wicke told Suzanne responded to Suzanne’s dress
                              code question with: “keep your mouth shut if you
                              want to keep the dress code…we are gonna make
                              people mad if we keep talking about it…this
                              building is expensive to run…”;

                       ii)    Wicke would often state Wicke would hate to cut
                              out any staff but the district may be headed in that
                              direction;

                       iii)   Reyna and Waters accused Suzanne of having the
                              highest call volume in the building and the highest

PLAINTIFF’S ORIGINAL COMPLAINT                                                       20
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 21 of 52




                          number of referrals yet did not show any evidence
                          such referrals when Suzanne asked for evidence;

                   iv)    Reyna told staff members not to write discipline
                          referrals;

                   v)     Wicke told the staff that home campuses are
                          saying: if a student is going to sit in DC at ALC,
                          why have an ALC and how this might affect
                          Suzanne’s, and others, jobs;

                   vi)    Wicke insisted that the staff use Wicke’s open
                          door policy and not to send emails with concerns;

                   vii)    Wicke called Suzanne to a meeting in which
                          three administrators grilled Suzanne until
                          evening/night hours on everything from judging
                          Wickes character to being too paranoid to work at
                          ALC-West administration through 6 pm;

                   viii) Wicke became angry that Suzanne would not drop
                         a grievance, or, postpone the grievance because
                         Suzanne choose to have a member of human
                         resources present to hear the grievance;

                   ix)    Hamilton dismissed Suzanne’s report of lewd
                          behavior to ask Suzanne what time Suzanne left
                          work and whether that was Suzanne’s normal time
                          to leave and was that not too early;

                   x)     Waters, who did not introduce herself to Suzanne,
                          sent Suzanne an out of the blue text the night of
                          Suzanne’s first day on family leave day, taunting
                          Suzanne with a happy face of emoji;


PLAINTIFF’S ORIGINAL COMPLAINT                                                 21
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 22 of 52




                   xi)     Wicke left Suzanne off a couple of jean pass
                           emails, where teachers can wear jeans as an added
                           incentive, so when Suzanne came to work
                           everyone was in jeans and Suzanne stood out;

                   xii)    When Suzanne returned from family leave and
                           asked if Suzanne’s paid jeans pass could be
                           honored, Suzanne was denied even though
                           numerous other staff were not held to same
                           standard;

                   xiii)    Wicke demoted Suzanne to a teacher Plan I for
                           developing teachers despite Suzanne’s success
                           with students, stating Suzanne was missing two
                           professional pevelopment hours and dismissing
                           Suzanne’s request for Suzanne’s right to give
                           discretion to the staff member (Suzanne)
                           especially because it was Suzanne’s first time and
                           Suzanne had been on family leave and could not
                           take Professional Development;

                   xiv) Reyna often left out Suzanne’s classroom
                        accomplishments including use of technology and
                        even manually omitted Suzanne’s Goal Setting,
                        telling Suzanne that Suzanne had not done it;

                   xv)     Wicke and Reyna were Suzanne’ appraisers for
                           years despite it being a conflict of interest due so;
                           and

                   xvi) Waters accused Suzanne of paranoia and raised
                        Waters’ voice at Suzanne;




PLAINTIFF’S ORIGINAL COMPLAINT                                                     22
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 23 of 52




                  h)   the refusal to investigate         complaints     as   to
                       discrimination matters:

                       i)     Superintendent Henry was notified of the
                              seriousness of matters that needed investigating
                              and stated Henry agreed the problems Suzanne
                              brought to Henry’s attention (via a union
                              representative) needed to be addressed and the
                              DAEP should be run with clear rules. However,
                              Henry did nothing further as the dangerous work
                              environment grew;

                       ii)    Smith asked Suzanne why Suzanne cared about
                              certain students since such were not Suzanne’s
                              students, when Suzanne brought safety concerns to
                              human resources;

                       iii)   Wicke told Smith in front of Suzanne during a
                              human resources mediation over Suzanne’s safety
                              concerns, that the staff went crazy when the former
                              principal left and Smith responded that change is
                              hard and it is hard to manage adults;

                       iv)    Fanning and Smith met with a group representing
                              Suzanne’s grievance and agreed that safety
                              procedures needed to be in place and staff needed
                              to be supported, yet nothing further was heard.

                       v)     Suzanne is on the foregoing grievance but the
                              union stated that human resources preferred
                              Suzanne not being in the meeting so it would not
                              become aggressive and Wicke wouldn’t feel
                              attacked;



PLAINTIFF’S ORIGINAL COMPLAINT                                                      23
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 24 of 52




                       vi)    Marney Collins Sims was notified several times by
                              Suzanne’s union representative of a parent being
                              allowed to bully Suzanne due to the administration
                              not providing proper information to the parent and
                              the parents’ advocate, yet nothing was done;

                       vii)   Marney Collins Sims responded to Suzanne’s
                              safety concerns and lack of student growth by
                              accusing Suzanne of backing students into a corner
                              and treating them all the same;

                       viii) Wicke would often ignore Suzanne’s emails of
                             concern rather than investigate’

                       ix)    Reyna would deflect or ignore Suzanne rather than
                              investigate concerns, sometimes stating Reyna
                              would only focus on the positive; and

                       x)     Marney Collins Sims reviewed all the grievances
                              filed by Suzanne and advised Defendant Cy-Fair
                              on each;

                  i)   making unnecessary        demands     on   employment
                       requirements:

                       i)     Soon after Suzanne filed a police report for a
                              student threat, Wicke changed Suzanne’s
                              conference period, and Suzanne was assigned to
                              team teach in the room with the student who
                              threatened me. At that time, none of the staff at
                              this point in time had ever had to team teach;

                       ii)    Suzanne suffered inciting comments and taunts by
                              other high school students who were allowed to
                              discuss the police report as they knew ALC-W
                              administrators would not act;


PLAINTIFF’S ORIGINAL COMPLAINT                                                     24
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 25 of 52




                   iv)    Reyna directed Suzanne to leave other students in
                          class and go to SAC DC to teach a student who
                          just vulgarly cursed Suzanne out and then
                          attempted to pop a pimple on Suzanne (SAC was
                          part of Defendant Cy-Fair’s program to keep
                          students who were not read to return to Home
                          Campus or who committed offenses of violent or
                          serious nature. Principal Wicke disassembled
                          SAC);

                   v)     Reyna falsely accused Suzanne       of not having
                          lesson plans;

                   vi)    Reyna falsely accused Suzanne of not completing
                          Suzanne’s yearly Goal Setting;

                   vii)   Reyna falsely accused Suzanne of not knowing
                          district technology;

                   viii) Chrissy Reyna accused Suzanne of wasting class
                         time by showing two new students how to use the
                         dictionary (which is allowed on STAAR testing);
                   ix)    Reyna regularly and without explanation changed
                          student schedules catching Suzanne off guard;

                   x)      Chrissy Reyna responded to my concerns by
                          immediately shutting me down, held up her hand
                          and told me “I can’t make you happy;”

                   xi)    Reyna insisted Suzanne teach a block English
                          class despite it being a campus administrators
                          decision to not strain the already at-risk students;

                   xii)   Wicke Suzanne SSI (extra student teaching)
                          during my conference period;

PLAINTIFF’S ORIGINAL COMPLAINT                                                   25
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 26 of 52




                       xiii) Reyna accused Suzanne of not having an updated
                             syllabus and became visibly upset when Suzanne
                             showed Reyna Suzanne did;
                       xiv) Reyna assigned homework to teachers to read
                            articles and attend mini meetings during
                            conference times, but did not hold all staff
                            accountable to complete after Suzanne resigned;
                            and

                       xv)    Robinson repeatedly told me my concerns were
                              all speculation;

                  j)   denied the right and opportunity to perform her
                       employment activities as Plaintiff Suzanne deemed fit
                       and appropriate:

                       i)     Defendant Cy-Fair refused to follow written
                              protocol including dress code and habitual tardiest
                              challenging Suzanne’s documentation of same;

                       ii)    Defendant Cy-Fair refused to intervene in gang
                              activity Suzanne reported and Fanning stated that
                              this isn’t the 90’s, we don’t have gangs, all our
                              students are placed for marijuana;

                       iii)   Waters told Suzanne to use my best, ignoring ears
                              to handle discipline;

                       iv)    Robinson told the Counselor Carolyn Draper, in
                              earshot of Suzanne and students, that Suzanne
                              provoked the students so Suzanne needed to
                              escort some while I was doing mandatory hall
                              duty;

                       v)     Waters made an announcement in the cafeteria to
                              students during their lunch break that Waters is
                              getting too many calls from Room 107, 106, 105

PLAINTIFF’S ORIGINAL COMPLAINT                                                      26
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 27 of 52




                          which is my room (107) and the area Suzanne
                          monitored during hall duty;

                   vi)    Wicke tossed out all the hard-work and after work
                          hours’ time Suzanne put into the Discipline
                          Committee established by ALC-W and human
                          resources as a means to resolve consistency;

                   vii)   Wicke would often interrupt Suzanne in staff
                          meetings when Suzanne addressed staff’s ability
                          to document behavior with “there are safeguards
                          for that” but never supporting any;

                   viii) Wicke failed on numerous occasion to document
                         student cursing Suzanne out or gang signs thereby
                         limiting Suzanne’s ability to do so and often sent
                         Suzanne aggressive students;

                   ix)    Reyna told Suzanne (in regard to Suzanne’s
                          concerns of an escalating student and aggressive
                          emails from a parent) “that’s because no-one else
                          sees it as a problem, you’re the only one” (video
                          footage cleared Suzanne);

                   x)     Waters enabled an angry parent to spit scream in
                          Suzanne’s face, point in Suzanne’s face, insult
                          Susanne in front of a student because Waters
                          would not relay valuable information.

                   xi)    Three days after Suzanne wrote to Wicke of the
                          attack, Wicke and Waters gave Suzanne a write-
                          up stating someone had written letter complaining
                          of Suzanne, yet there never was any such
                          complaint letter;


PLAINTIFF’S ORIGINAL COMPLAINT                                                 27
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 28 of 52




                       xii)   Wicke showed Suzanne and told Suzanne that
                              Wicke took Suzanne’s SPED binder (with
                              extremely confidential information in it) home
                              and “went through it with a fine tooth comb,
                              found nothing, once again, and stated I guess
                              you’re perfect.” No other staff member had ever
                              heard or had their SPED binders taken home;

                       xiii) Robinson told Suzanne “the boss said there is no
                             more continuum so there its gone” when I asked
                             why we were not supporting written policy;

                       xiv) When Rothman documented behavior, Reyna
                            allowed a parent to bully Suzanne for a month
                            rather than share the facts which showed that it
                            was actually Reyna who the student committed
                            the offense against;

                       xv)    Wicke sent and expected me to allow volatile
                              students into class disrupting and halting
                              instruction of other students; and

                       xvi) Suzanne was made to do mandatory hall duty, but
                            when Suzanne documented severe student
                            behavior, Suzanne was verbally reprimanded;

                  k)   continued threats of terminations:

                       i)     Marney Sims threatened to move Suzanne to
                              another campus without warning the Sunday
                              before teachers returned to the new school year;

                       ii)    Marney Sims told Suzanne’s union representative
                              that Sims does not know who Suzanne thinks she
                              is, but the sun doesn’t rise and set with Suzanne
                              and no more complaints can come from Suzanne,


PLAINTIFF’S ORIGINAL COMPLAINT                                                    28
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 29 of 52




                       iii)   Wicke and Chrissy switched Suzanne’s assignment
                              of ten years to teach three new assignments; and

                       iv)    Suzanne was constantly tagged team with the one
                              variable of Wicke being present;

                       v)     Marney Sims accused Suzanne of backing kids in a
                              corner and treating them all the same;

                  l)   Disabilities:

                       i)     Hamilton screamed at Suzanne to sit down even
                              though Suzanne was in pain;

                       ii)    Hamilton interrupted Suzanne’s instruction by
                              walking in front of me as I was teaching asked,
                              “Where are you from?;”

                       iii)   Hamilton interrupted my instruction by walking in
                              front of me as I was teaching and started talking to
                              students;

                       iv)    Wicke and Reyna made Suzanne move classrooms
                              to the end of the farthest hall making Suzanne’s
                              walk to the teacher lounge, book room, etc. more
                              arduous’

                       v)     Wicke ordered that the classroom next to me (a
                              math classroom of 10 years and highly equipped)
                              be used as a storage room taking away another
                              means of assistance close enough should Suzanne
                              need it;




PLAINTIFF’S ORIGINAL COMPLAINT                                                       29
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 30 of 52




                       vi)    Wicke and Corbett denied my use of family leave
                              knowing that medical documentation if not
                              addressed could only exacerbate Suzanne’s prior
                              disability;

                       vii)   Wicke assigned Suzanne to help soach the SAC
                              students in P.E. which is unheard of for an
                              academic and disabled teacher to do especially
                              with higher offenders;

                       viii) Smith scolded me by saying that my prior career as
                             an officer and author who advocates for literacy
                             did not matter;

                       ix)     Robinson and Waters ignored Suzanne’s cries for
                              help to stop a fight between two males who were
                              bigger than Suzanne; even though Suzanne had
                              raised her hand, shouted, called the front office and
                              heard the front office notify them via radio;

                  m)   exercise of First Amendment Rights:

                       i)     Wicke told staff (referring to Suzanne and a
                              handful of colleagues), “we aren’t going back 7 or
                              8 years ago if you don’t feel safe, is time you look
                              elsewhere;”

                       ii)    Disgruntled felons and gang members were
                              allowed in the building and staff who spoke up
                              were intimidated;

                       iii)   Wicke referred to original staff as “You people”
                              and told us not to talk to each other;

                       iv)    Hamilton would tell staff (including Suzanne) that
                              she “doesn’t want Suzanne to go talk to Suzanne’s
                              friends and what we spoke about stays in here do
                              you understand;”
PLAINTIFF’S ORIGINAL COMPLAINT                                                        30
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 31 of 52




                       v)     Wicke often refused to call police out to take a
                              report of serious incidents;

                       vi)    Wicke sent a letter to union president stating a
                              union representative had violated policy and was
                              not allowed back, said union representative being
                              the same the union representative who initially
                              notified Dr. Henry of the unsafe work and learning
                              environment;

                       vii)   Wicke and human resources gave a verbal
                              directive to the other DAEP programs within
                              Defendant Cy-Fair to not communicate with the
                              ALC -West staff;

                       viii) Defendant Cy-Fair ignored terrified staff whose
                             lives were being threatened and Suzanne had to
                             call police for them to respond to the campus ;

                       ix)    Wicke mocked Suzanne in front of all staff and
                              then apologized to Suzanne privately, which
                              Wicke did habitually; and

                       x)     Suzanne reported a student who threatened to
                              shoot up the campus and severe bullying and asked
                              if police were called but was given the run around
                              by Wicke;
                  n)   Retaliation separate and not previously referenced:

                       i)     After Suzanne’s union president spoke to human
                              resources about Suzanne’s concerns, Suzanne
                              was advised to “RUN;”


PLAINTIFF’S ORIGINAL COMPLAINT                                                     31
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 32 of 52




                   ii)    Suzanne was targeted with trumped up write ups
                          and false accusation with no evidence and
                          Suzanne’s rebuttals went ignored;

                   iii)   Sims attempted to transfer Suzanne without
                          warning and the day before school started;

                   iv)    Wicke isolated Suzanne and gave Suzanne three
                          new contents despite her FMLA;

                   v)     Waters responded to Suzanne’s concerns by
                          stating, “your email sounds accusatory” and then
                          Waters and Reyna accused Suzanne of having the
                          highest call volume, the highest number of
                          referrals, stating that other staff are not adults and
                          for not having relationships with Suzanne’s
                          students;

                   vi)    Waters and Reyna bludgeoned Suzanne with
                          accusations that Suzanne needed outside behavior
                          management support;

                   vii)   Robinson told Suzanne that Suzanne was the
                          biggest fish they (Defendant Cy-Fair) wanted to
                          catch;

                   viii) Reyna told staff not to go to Suzanne’s room to
                         assist Suzanne (even when the help needed was
                         for a special education student;

                   ix)    Robinson (stated publically in the hall where staff
                          members could hear) in front of a highly volatile
                          gang member, “I don’t want him to get agitated
                          by Ms. Rothman…” Within days, this student
                          threatened staff and was arrested; and



PLAINTIFF’S ORIGINAL COMPLAINT                                                     32
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 33 of 52




                       x)     Most verbal or written reprimands were given to
                              Suzanne at key times, i.e. Mother’s Day
                              Weekend, or, while Suzanne was spending most
                              of Suzanne’s off-time trying to save Suzanne’s
                              job or advocating for students via thorough,
                              lengthy documentation.

                  o)   FMLA:

                       i)     From the first request to the last request Suzanne
                              made for family medical leave (“FMLA”)
                              Defendant Cy-Fair has delayed approval of
                              Suzanne’s FMLA;

                       ii)    Suzanne’s primary care doctor stated that she has
                              never seen anything like Defendant Cy-Fair (as to
                              the handling of Suzanne’s FMLA request) and
                              that it is like talking to a brick wall; and

                       iii)   The first day Suzanne was out on FMLA, Reyna
                              called staff to an emergency meeting for the
                              purposes of telling the staff that “Rothman is out
                              indefinitely” which was untrue;

                       iv)    and they should never have known I was on
                              FMLA; and

                       v)     Reyna’s public and announcement of Suzanne’s
                              FMLA to the staff improper.

For the purposes hereof, the foregoing shall be collectively referred to as the

“District’s Civil Rights Violations.”



PLAINTIFF’S ORIGINAL COMPLAINT                                                     33
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 34 of 52




         30.      In 2017, Suzanne’s body had reached its limits, as Suzanne suffered

numerous emergency doctors rooms visits and was forced to use Suzanne’s

personal time when in the years prior, Suzanne never exceeded her allotted bank of

absences.

         31.      Finally, as a result of the District’s Civil Rights Violations, Plaintiff

Suzanne was left with no other choice by to resign, which was it. Without the

District’s Civil Rights Violations, Suzanne would still be teaching now and for at

least another sixteen years.

         32.      As a direct result of the District’s Civil Rights Violations, Plaintiff

Suzanne’s mental health has deteriorated and is likely to continue to deteriorate,

including but not being limited to Suzanne being unable to maintain or establish

new personal relationships, impaired Suzanne’s relationships with Suzanne’s

children, and her husband and family.

         33.      Plaintiff Suzanne suffers continuous daily battles with depression and

anxiety attacks. Suzanne suffers from TMJ.              Suzanne had to get glasses for

extreme blurred vision and suffered from extreme lack of sleep and focus, and

injuries resulting from the pure dread of the districts torment. Suzanne suffered

weekly cuts and bruises from this disorientation.             Suzanne quit working on

personal hobbies as she became dangerously absentminded often unable to drive.

PLAINTIFF’S ORIGINAL COMPLAINT                                                          34
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 35 of 52




         34.      Extreme stress caused Plaintiff Suzanne to bleed excessively and

abnormally. Suzanne sufferers from weak legs, feeling of fainting and stomach

pains often times not eating for days or overeating for others. Suzanne suffers

from trouble breathing. All that Suzanne held dearly was held hostage as Suzanne

was on trial each day having to either defend herself or turn over all she worked

for.

         35.      Plaintiff Suzanne engaged in destructive spending to deter from the

pain and eventually sought psychiatric help. Suzanne also employed the use of a

puppy to help therapeutically.

         36.      Plaintiff Suzanne has also suffered severe physical, emotional, and

economic harm as a result of the District’s Civil Rights Violations including

increased medical treatments and costs, therapy, increased medication being taken

to battle Suzanne’s Disabilities cause by the District’s Civil Rights Violations.

         37.      Plaintiff Suzanne has already suffered economic harm of lost pay and

medical expenses of thousands of dollars.

         38.      Further, with Plaintiff Suzanne’s Disabilities, caused by the Civil

Rights Violations, Suzanne’s ability to ever return to work is at risk.



PLAINTIFF’S ORIGINAL COMPLAINT                                                      35
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 36 of 52




         39.      Defendant Cy-Fair’s Civil Rights Violations were committed

intentionally, with malice, and intentional indifference towards Plaintiff Suzanne.

         40.      Plaintiff Suzanne’s contract with Defendant Cy-Fair is deemed by

Texas law to create a property interest held by Suzanne.

         41.      As described, Defendant Cy-Fair’s Civil Rights Violations targeted at

Plaintiff Suzanne was implemented under the color of law, by the referenced

employees and respective agents of Defendant Cy-Fair, who were implementing

the policies, practices, and procedures of Defendant Cy-Fair.

         42.      If such policies, practices, and procedures are not, in fact written, then

Defendant Cy-Fair and its respective agents were implementing the policies,

practices, and procedures in accord with the customs and practices of the policy

makers of each Defendant when committing the Civil Rights Violations targeted at

Plaintiff Suzanne.

         43.      As referenced, the Civil Rights Violations targeted at Plaintiff

Suzanne was supervised and conducted by administrators and representatives of

Defendant Cy-Fair, while such persons were performing their assigned Cy-Fair

duties, as prescribed by the Superintendent of Defendant Cy-Fair and the Cy-Fair

Board.



PLAINTIFF’S ORIGINAL COMPLAINT                                                           36
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 37 of 52




         44.      Based on the unions reporting to Defendant Cy-Fair’s Superintendent

and Board of the concerns raised by Plaintiff Suzanne, Defendant Cy-Fair and its

Board were aware of the Civil Rights Violations, yet did nothing, notwithstanding

that the Board is the ultimate maker of policies for Defendant Cy-Fair, thereby

condoning the Civil Rights Violations against Suzanne.

         45.      In fact, the Board of Defendant Cy-Fair is well aware of the failures of

Defendant Cy-Fair as outlined in the following initiatives prepared by, and for, the

Board:

                  a.    Cypress-Fairbanks   Independent   School    District
                        Improvement Plan 2018 2019 Improvement Plan; and

                  b.    Board Monitoring System 2018-2019 School Year.

         46.      On December 12, 2018, Plaintiff Suzanne met with and lodged

Suzanne’s various complaints of discrimination (based on age, disabilities, gender,

ethnicity, retaliation, and the overall creation of a hostile work environment by

Defendant Cy-Fair because of Suzanne’s age, disabilities, gender, ethnicity, and

Suzanne’s exercise of Suzanne’s rights to express complaints and seek better

working conditions for herself and others [hereafter, “Alleged Discrimination”])

with the U.S. Equal Employment Opportunity Commission (“EEOC”).


PLAINTIFF’S ORIGINAL COMPLAINT                                                         37
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 38 of 52




         47.      Thereafter, on December 21, 2018, Plaintiff Suzanne received a

Dismissal and Notice of Rights letter (“Right to Sue Letter”) from the EEOC

authorizing Suzanne to file a private cause of action against Defendant Cy-Fair

(with regards to the Alleged Discrimination) on or before ninety days after

December 21, 2018. Plaintiff had originally filed for relief in accord with the Right

to Sue Letter on March 19, 2019, which tolled the time period under the Right to

Sue Letter. Said filing was voluntarily dismissed on June 14, 2019, and the filing

herein is within the applicable time period created by the Right to Sue Letter. A

true and correct copy of such letter is attached hereto as Exhibit “A” and

incorporated herein for all purposes.

         48.      As a result of Defendant Cy-Fair’s Civil Rights Violations targeted at

Plaintiff Suzanne, Suzanne was forced to engage an attorney and pursue this action

to redress such wrongs.

         49.      All conditions precedent to Plaintiff Suzanne bringing these claims

have been met.

                        E. PLAINTIFF’S CAUSES OF ACTION

         50.      Plaintiff Suzanne incorporates by reference the facts set forth in

foregoing ARTICLE D: GENERAL BACKGROUND hereof.



PLAINTIFF’S ORIGINAL COMPLAINT                                                       38
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 39 of 52




                          COUNT ONE: ADEA VIOLATIONS

         51.      As set forth, certain acts and omissions of the Civil Rights Violations

were inflicted upon Plaintiff Suzanne as a result of Suzanne being an employee of

Defendant Cy-Fair over the age of 40.

         52.      The referenced acts and omissions of the Civil Rights Violations

inflicted upon Plaintiff Suzanne as a result of Suzanne being an employee of

Defendant Cy-Fair over the age of 40 are violations by Defendant Cy-Fair of the

ADEA.

         53.      Plaintiff Suzanne has suffered actual and consequential damages as a

result of such violations by Defendant Cy-Fair of the ADEA, for which Plaintiff

Suzanne now sues for relief.

                           COUNT TWO: ADA VIOLATIONS

         54.      As set forth, certain acts and omissions of the Civil Rights Violations

were inflicted upon Plaintiff Suzanne as a result of Suzanne being an employee (of

Defendant Cy-Fair) suffering under Suzanne’s Disabilities.

         55.      The referenced acts and omissions of the Civil Rights Violations

inflicted upon Plaintiff Suzanne as a result of Suzanne being an employee (of

Defendant Cy-Fair) suffering under Suzanne’s Disabilities were in violation of

PLAINTIFF’S ORIGINAL COMPLAINT                                                        39
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 40 of 52




Sections I and II of the ADA.

         56.      Plaintiff Suzanne has suffered actual and consequential damages as a

result of such violations by Defendant Cy-Fair of the ADA, for which Plaintiff

Suzanne now sues for relief.

                       COUNT THREE: TITLE VII-ETHNICITY

         57.      As set forth, certain acts and omissions of the Civil Rights Violations

were inflicted upon Plaintiff Suzanne as a result of Suzanne being an Hispanic

employee of Defendant Cy-Fair.

         58.      The referenced acts and omissions of the Civil Rights Violations

inflicted upon Plaintiff Suzanne as a result of Suzanne being an Hispanic employee

of Defendant Cy-Fair were in violation of Title VII.

         59.      Plaintiff Suzanne has suffered actual and consequential damages as a

result of such Title VII violations by Defendant Cy-Fair, for which Plaintiff

Suzanne now sues for relief.

                          COUNT FOUR: TITLE VII-GENDER

         60.      As set forth, certain acts and omissions of the Civil Rights Violations

were inflicted upon Plaintiff Suzanne as a result of Suzanne being a female

employee of Defendant Cy-Fair.



PLAINTIFF’S ORIGINAL COMPLAINT                                                        40
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 41 of 52




         61.      The referenced acts and omissions of the Civil Rights Violations

inflicted upon Plaintiff Suzanne as a result of Suzanne being a female employee of

Defendant Cy-Fair were in violation of Title VII.

         62.      Plaintiff Suzanne has suffered actual and consequential damages as a

result of such Title VII violations by Defendant Cy-Fair, for which Plaintiff

Suzanne now sues for relief.

                         COUNT FIVE: TITLE VII-
              RETALIATION AND HOSTILE WORK ENVIRONMENT

         63.      As set forth, certain acts and omissions of the Civil Rights Violations

were inflicted upon Plaintiff Suzanne in retaliation of Suzanne filing grievances

and complaints with Defendant Cy-Fair, as well as Suzanne speaking openly about

the Civil Rights Violations and poor working conditions at Defendant Cy-Fair.

         64.      Further, certain acts and omissions of the Civil Rights Violations were

inflicted upon Plaintiff Suzanne in retaliation of Suzanne being a female of

Hispanic heritage while employed by Defendant Cy-Fair.

         65.      The referenced acts and omissions of the Civil Rights Violations

inflicted upon Plaintiff Suzanne as a result of (a) Suzanne filing grievances and

complaints with Defendant Cy-Fair, (b) Suzanne speaking openly about the Civil


PLAINTIFF’S ORIGINAL COMPLAINT                                                        41
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 42 of 52




Rights Violations and poor working conditions at Defendant Cy-Fair, and (c) as a

result of Suzanne being a female of Hispanic heritage while employed by

Defendant Cy-Fair created a hostile work environment towards Suzanne in

violation of Title VII.

         66.      Plaintiff Suzanne has suffered actual and consequential damages as a

result of such Title VII violations by Defendant Cy-Fair, for which Plaintiff

Suzanne now sues for relief.

                         COUNT SIX: TITLE VI VIOLATIONS

         67.      As an entity receiving grants and funds from the United States,

Defendant Cy-Fair is also governed by Title VI.

         68.      Because Defendant Cy-Fair is also governed by Title VI, the

foregoing violations of Title VII are also violations under Title VI, for Suzanne

was denied her substantive and procedural due process, and, equal protection rights

prescribed by the 14th Amendment to the United States Constitution, as well as her

First Amendment rights set forth in the United State Constitution.

         69.      Said referenced acts and omissions are in violation of Title VI.

         70.      Plaintiff Suzanne has suffered actual and consequential damages as a

result of such Title VI violations by Defendant Cy-Fair, for which Plaintiff

Suzanne now sues for relief.

PLAINTIFF’S ORIGINAL COMPLAINT                                                       42
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 43 of 52




                     COUNT SEVEN: VIOLATION OF THE FMLA

         71.      Defendant Cy-Fair’s Civil Rights Violations of Plaintiff Suzanne

denied Suzanne the protections of Suzanne’s employment, including without

limitation paid medical leave, as required by the FMLA.

         72.      Defendant Cy-Fair’s refusal to do so is a violation of the FMLA.

         73.      Plaintiff Suzanne has suffered actual and consequential damages as a

direct and proximate result of Defendant Cy-Fair’s violations of the FMLA, for

which Suzanne now sues.

                     COUNT EIGHT: SECTION 504 VIOLATIONS

         74.      As a public school system owned and operated by the State of Texas

as a political subdivision that receives grants and other funding from the United

States, Defendant Cy-Fair falls under the jurisdiction and requirements of Section

504.

         75.      As mandated by Section 504, Defendant Cy-Fair is prohibited from

discriminating against students and its employees having been diagnosed with

various disabilities.




PLAINTIFF’S ORIGINAL COMPLAINT                                                       43
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 44 of 52




         76.      Plaintiff Suzanne’s Disabilities qualify as disabilities covered by

Section 504, and Defendant Cy-Fair’s Civil Rights Violations against Suzanne are

direct violations of Section 504.

         77.      Defendant Cy-Fair’s Civil Rights Violations against Plaintiff Suzanne

in violation of Section 504 have caused Plaintiff Suzanne to suffer a loss of

benefits and created economic losses, including all actual, consequential,

continuing, and future compensatory damages, for which Plaintiff Suzanne now

sues in accord with Section 504.

         78.      Defendant Cy-Fair’s     Civil Rights Violations against Plaintiff

Suzanne in violation of Section 504 have caused Plaintiff Suzanne to suffer

mental and emotional distress and damages, including all actual, consequential,

continuing, and future compensatory damages, for which Plaintiff Suzanne now

sues in accord with Section 504.

                             COUNT NINE: SECTION 1983

         79.      Section 1983 of Title 42 of the United States Code provides, in part:

                        “Every person who under color of any statute,
                        ordinance, regulation, custom, or usage, of any
                        State…subjects, or causes to be subjected, and citizen
                        of the United States…to the deprivation of any rights,
                        privileges, or immunities secured by the Constitution
                        and laws, shall be liable to the part injured in an


PLAINTIFF’S ORIGINAL COMPLAINT                                                            44
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 45 of 52




                        action at law, suit in equity, or other proper
                        proceeding for redress…”

         80.      The foregoing described acts and omissions of Defendant Cy-Fair

which violated the ADEA, the ADA, Title VII, Title VI, the FMLA, and Section

504 also constitute violations of Section 1983, for such acts were made under the

color of law by designated persons of authority implementing their assigned duties

and responsibilities of Defendant Cy-Fair.

         82.      Under the First Amendment to the Constitution of the United States,

Plaintiff Suzanne (as an employee of Defendant Cy-Fair) has the right to express,

both verbally and in writing, Suzanne’s dissatisfaction with Defendant Cy-Fair.

         83.      Under the Fourteenth Amendment to the Constitution of the United

States, Plaintiff Suzanne has the right to substantive and procedural due process,

and, equal protection rights prescribed by the 14th Amendment to the United States

Constitution, as well as her First Amendment rights set forth in the United State

Constitution (“Constitutional Protections”).

         84.      Defendant Cy-Fair’s Civil Rights Violations targeted at Plaintiff

Suzanne were made under the color of law by designated persons of authority




PLAINTIFF’S ORIGINAL COMPLAINT                                                    45
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 46 of 52




implementing their assigned duties and responsibilities of Defendant Cy-Fair,

thereby violating Suzanne’s Constitutional Protection, in violation of Section 1983.

         85.      Plaintiff Suzanne has suffered actual and consequential damages as a

result of such violations by Defendant Cy-Fair of Section 1983, for which Plaintiff

Suzanne now sues for relief.

         86.      Plaintiff Suzanne also seeks equitable relief to which Plaintiff

Suzanne is entitled by Section 1983, including but not being limited to:

                  (a)   requiring Defendant Cy-Fair to cease and desist from
                        any further Civil Rights Violations against Plaintiff
                        Suzanne;

                  (b)   expungement from the files of Defendant Cy-Fair of all
                        materials reflecting negatively on Plaintiff Suzanne;

                  (c)   requiring Defendant Cy-Fair to cease and desist from
                        any further Civil Rights Violations of Defendant’s
                        teachers and students with Defendant’s DAEP; and

                  (d)   the inclusion of credit years into Plaintiff Suzanne’s
                        Texas Teacher’s Retirement System for all the years lost
                        as a result Defendant Cy-Fair’s Civil Rights Violations.

        COUNT TEN: VIOLATIONS OF THE TEXAS CONSTITUTION

         87.      As a public school district locally operating as a political subdivision

in the State of Texas, Defendant Cy-Fair’s actions are also subject to scrutiny of

protections created by the Texas Constitution.


PLAINTIFF’S ORIGINAL COMPLAINT                                                          46
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 47 of 52




         88.      Defendant Cy-Fair’s Civil Rights Violations against Plaintiff Suzanne

were committed under the color of law and resulted in the violation of Plaintiff

Suzanne’s’ rights under the Constitution of the State of Texas.

         89.      Specifically, Defendant Cy-Fair’s Civil Rights Violations committed

towards Suzanne were committed under the color of law and resulted in the

violation of Plaintiff Suzanne’s rights under:

                  (a)   the procedural due process requirements of the Texas
                        Constitution found in Article 1, Section 19;

                  (b)   the substantive due process requirements of the Texas
                        Constitution found in Article 1, Section 19;

                  (c)   the equal protection requirements of the Texas
                        Constitution found in Article I, Section 3; and

                  (d)   the freedom of speech requirements of the Texas
                        Constitution found in Article I, Section 8.

Hereafter, the foregoing shall be collectively referred to as “Violations of the

Texas Constitution.”

         90.      Defendant Cy-Fair’s Violations of the Texas Constitution as to

Plaintiff Suzanne have caused Plaintiff Suzanne to suffer a loss of benefits and

created economic losses.



PLAINTIFF’S ORIGINAL COMPLAINT                                                      47
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 48 of 52




         91.      Defendant Cy-Fair’s Violations of the Texas Constitution as to

Plaintiff Suzanne have caused Plaintiff Suzanne to suffer mental and emotional

distress and damages.

         92.      Although Plaintiff Suzanne, as a private party living in the State of

Texas, has no standing to seek monetary damages for the Defendant Cy-Fair’s

Violations of the Texas Constitution as to Plaintiff Suzanne, Plaintiff Suzanne

does seek the equitable relief to which Plaintiff Suzanne is entitled by Texas

jurisprudence, including but not being limited to:

                  (a)     requiring Defendant Cy-Fair to cease and desist from
                          any further Civil Rights Violations against Plaintiff
                          Suzanne;

                  (b)     expungement from the files of Defendant Cy-Fair of all
                          materials reflecting negatively on Plaintiff Suzanne;

                  (c)     requiring Defendant Cy-Fair to cease and desist from
                          any further Civil Rights Violations of Defendant’s
                          teachers and students with Defendant’s DAEP; and

                  (d)     the inclusion of credit years into Plaintiff Suzanne’s
                          Texas Teacher’s Retirement System for all the years lost
                          as a result Defendant Cy-Fair’s Civil Rights Violations.

                        COUNT ELEVEN: EXEMPLARY DAMAGES

         93.      Defendant Cy-Fair’s foregoing described violations of the Federal

Laws as to Plaintiff Suzanne were pursued with malice, reckless disregard, and


PLAINTIFF’S ORIGINAL COMPLAINT                                                       48
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 49 of 52




intentional indifference with regard to Suzanne, thereby entitling Plaintiff          to

punitive damages, for which Plaintiff Suzanne now sues.

                  COUNT TWELVE: POST JUDGMENT INTEREST

         94.      Plaintiff Suzanne also requests post judgment interest as may be

allowed by applicable law.

                       COUNT THIRTEEN: ATTORNEYS’ FEES

         95.      Plaintiff Suzanne should be awarded her reasonable and necessary

attorneys’ fees incurred in relation to the foregoing as allowed by applicable law.

                               F.   REQUEST FOR JURY

         96.      Plaintiff Suzanne has already requested that a jury be empaneled, and,

that the foregoing causes of actions and requests for relief be presented to such jury

for resolution.

                               G . PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Suzanne Rothman prays that summons be issued

and served on Defendant; upon final trial hereof, that judgment be entered in favor

of Plaintiff Suzanne for the actual, consequential, and exemplary damages set forth

herein including post judgment interest; that Plaintiff Suzanne be reimbursed her

reasonable and necessary attorneys’ fees required to bring this matter; that all costs

PLAINTIFF’S ORIGINAL COMPLAINT                                                        49
Glaw 2019.06.14
       Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 50 of 52




of Court be taxed against Defendant; and that Plaintiff Suzanne have such further

and other relief, general and special, both at law or in equity, to which she may

show herself to be justly entitled.

         Respectfully submitted,

                                   Gorman Law Firm, pllc



                                   By:
                                         Terry P Gorman, Esq.
                                         Texas Bar No. 08218200
                                         tgorman@school-law.co
                                         901 Mopac Expressway South, Suite 300
                                         Austin, Texas 78746
                                         Telephone: (512)-980-4556 (tpg Direct)
                                         Telecopier: (512) 597-1455
                                         COUNSEL FOR PLAINTIFF
                                         SUZANNE ROTHMAN




PLAINTIFF’S ORIGINAL COMPLAINT                                                    50
Glaw 2019.06.14
                     EXHIBIT "A
Case 4:19-cv-02166 Document 1 Filed on 06/14/19
                                           "    in TXSD Page 51 of 52
Case 4:19-cv-02166 Document 1 Filed on 06/14/19 in TXSD Page 52 of 52
